Case 2:18-cv-02388-DMG-SHK Document 53 Filed 05/14/20 Page 1 of 1 Page ID #:3987




   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        DIEGO NUNEZ-SHARP,                       Case No. 2:18-cv-02388-DMG (SHK)
  12
                                  Petitioner,
  13                                             ORDER ACCEPTING FINDINGS
                          v.                     AND RECOMMENDATION OF
  14                                             UNITED STATES MAGISTRATE
        STUART SHERMAN, Warden,                  JUDGE
  15
                                 Respondent.
  16
  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
  18
       relevant records on file, and the Report and Recommendation (“R&R”) of
  19
       the United States Magistrate Judge. The Court also has engaged in de
  20
       novo review of those portions of the R&R to which Petitioner objected. The
  21
       Court accepts the findings and recommendation of the Magistrate Judge.
  22
             IT IS THEREFORE ORDERED that Petitioner’s Motion for a Rhines
  23
       stay relating to Petitioner’s Franklin and Senate Bill 1437 claims is
  24
       DENIED, the Petition is DENIED, and Judgment be entered dismissing this
  25
       action with prejudice.
  26
       DATED: May 14, 2020
  27
                                           DOLLY M. GEE
  28                                       United States District Judge
